Citation Nr: 0408384	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the RO, which denied 
the veteran's claim of PTSD.  



FINDINGS OF FACT

1.  The veteran has been repeatedly notified to submit any 
and all information pertaining to his claims, or to put VA on 
notice of any such evidence; he has repeatedly failed to 
respond; VA has obtained all relevant, adequately identified 
evidence that was obtainable.    

2.  The veteran has specifically notified VA that no 
additional evidence exists on his claim and that he desired 
his claim to advance to the Board.  

3.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that any stressors, 
upon which assessments of PTSD were based, occurred during 
active service.



CONCLUSION OF LAW

PTSD, if extant, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.304(f) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1996, the veteran submitted a claim for painful 
urination and blood in his urine, which he contended had its 
onset in 1967 in Vietnam.  He next failed to report to VA 
examinations scheduled in June and July 1996, and VA 
correspondence was returned as undeliverable.  He amended 
that original claim after enrolling in a VA PTSD program in 
July 1996, to include PTSD and skin problems, and included a 
new address.  Less than 2 weeks after filing this PTSD claim, 
the VARO sent the veteran a PTSD development letter to this 
new address, outlining what the veteran needed to do, and 
what VA would do for him, to assist him with his claim.  The 
letter also specifically informed the veteran that additional 
information and evidence was required from him.  

The VARO obtained the veteran's DA Form 20 (his Army 
personnel records, duty assignments, and dates of service) as 
well as his service medical records (SMRs).  

The veteran's enlistment examination shows his civilian 
occupation was that of a morgue's assistant.  His DA Form 20 
also shows that he worked for a hospital, assisting with 
autopsies and placing organs in refrigeration, for four years 
prior to service.  During service, his MOS was that of a 
pipeline helper, 51A10, for the 643d Engineering Company.  
His DA Form 20 and SMRs further reveal that he was in the 
Republic of Vietnam (RVN) for less than three weeks, from the 
end of September to November 1967.  He was hospitalized for 
gross hematuria while in the RVN.  His health abstract also 
reveals that he went to the Aid Station one day after 
arriving in the RVN.  The records next show that he was 
transferred to Japan for further hospitalization studies, 
which revealed sickle cell anemia and a positive PPD.  He was 
evacuated to the continental United States for the remainder 
of his service, in December 1967.  His DD 214 reveals that 
his term of service expired in March 1969, and his last duty 
assignment was with the Medical Company at DeWitt Army 
Hospital, 1st US Army; his MOS was a light vehicle driver, 
64A10.  

The industrial survey from the July 1996 PTSD program reveals 
that the veteran was manifesting anger, impatience, 
nightmares and nervousness for "many years," but there is 
no reference to service, or in-service stressors.  It was 
noted that he lost his 30 year job as an autopsy technician.  
He also reported that he drank more in Vietnam, and did not 
attempt to use VA services until after the "Stand Down" in 
1995.  The veteran self-reported being married 3 times, 
having no legal problems, and having lost his job after 
feeling pressured by increasing responsibility.  

The July 1996 VA hospitalization report reveals that the 
veteran did not have prior psychiatric admissions, but had 
"rehab" in 1980.  He also was diagnosed with alcohol and 
cocaine dependence, in addition to PTSD.  He started using 
alcohol at age 16, and cocaine at age 38.  The veteran 
participated in group therapy at the PTSD program, daily.  

VA Form 21-4138 was submitted on the veteran's behalf in 
August 1996.  The veteran reported that he was with the 18th 
Engineers in "Play cue," South Vietnam, where he served as 
a M60 caliber machine gun operator, and that his "tours" 
put him in situations which forced him to "kill or be 
killed."  "Those situations are causing me nightmares, 
flashbacks, and guilty [survivor guilt], that is "inabling" 
me to adapt to society and hold steady jobs or relations with 
family or friends.  

An August 1996 VA skin examination report reflects that the 
veteran told the VA examiner that he was in RVN "until he 
was injured."  An August 1996 VA PTSD examination shows that 
the veteran told the examiner that he served in RVN for 3 
months of combat with the 18th Engineer Division attached to 
the 1st Calvary Division.  He also reported that he 
participated in "search and destroy" missions, where he 
witnessed killing of women and children.  The veteran further 
reported that he participated in these events, and felt guilt 
about it afterwards.  He reported that he witnessed the death 
of a solider that was shot in the head, and a small boy being 
run over by a truck.  The veteran also reported having 
suffered internal bleeding after heavy supply boxes fell on 
him when his truck went over a pothole.  The veteran reported 
insomnia, night sweats and nightmares of Vietnam while he was 
serving the remainder of his service at Fort Belvior, VA.  He 
reported losing his job in 1992 due to decreasing efficiency 
and increasing outbursts.  He also reported alcohol and drug 
problems.  He was assessed with PTSD and a depressive 
disorder, secondary to PTSD.  The examiner accepted the 
veteran's account of combat stress on Axis IV.  

In September 1996, he reported that boxes fell on him during 
a truck ride in RVN.  The veteran also reported a two year 
history of nocturia and urinary frequency.  He is service-
connected for diabetes mellitus (DM), is noncompliant with 
his medications, and a VA examiner found that his DM was 
uncontrolled as a result.  The September 1996 VA examiner 
noted his past medical history (PMI) of PTSD, and carried 
that diagnosis forward.  

The veteran's PTSD claim was denied in a September 1996 
rating decision (RD).  He was informed that the general 
information supplied, without dates, times, unit information, 
or geographic locations, was not specific enough to request a 
search from the service department.  In May 1997, the veteran 
submitted VA Form 21-4138, stating that he was seriously 
injured in RVN with internal injuries that caused internal 
bleeding, and that he later developed PTSD.  In June 1997, 
the veteran submitted his VA Form 9.  Although he requested a 
travel board hearing, he subsequently failed to report in 
March 2001.  

He also requested a local hearing, which was held in 
September 1997.  The veteran testified that he was a machine 
gun operator on search and destroy missions.  When asked by 
his representative if he was on any particular campaign, the 
veteran replied: "I really can't say."  His representative 
then asked whether the veteran was a scout on patrol, and he 
stated that he was not.  When asked about the particular 
solider whom he saw shot in the head, he stated that he could 
not specifically remember his name, and that "a lot of that 
stuff, I don't remember. . .     ."  The veteran also 
testified that he first heard of PTSD when he presented to a 
VA facility for a homeless program.  

In November 1998, the veteran was informed that he needed to 
provide more specific information about his claimed 
stressors, in a format that could be verified by the U.S. 
Army and Joint Services Environmental Support Group, such as 
his units of assignment, the specifics of each stressful 
event, including the exact dates and places, units, names, 
ranks and units of any WIA or KIA.  He was also instructed 
that even if he did not have all of the information, he was 
to provide as much information as he could recall.  He did 
not respond.  

In April 2000, the VARO wrote to the veteran again, 
specifically advising him that this information was needed to 
process his claim.  He did not respond.  

VA records show that the veteran was hospitalized in June and 
August 2001.  In addition to PTSD, he was assessed with 
alcohol and cocaine dependence.  

In a September 2001 letter, the veteran's service 
representative advised him to provide specific information 
regarding his stressors.  The veteran was told to provide as 
much of the specific information asked for that he could 
recall.  He did not respond.  

In October 2001, another VA request letter was sent.  The 
veteran did not respond.  A VCAA letter was also next sent.  
The veteran failed to report to a VA PTSD examination in 
November 2001.  In March 2002, a letter was received from his 
representative, stating that he had no further evidence to 
submit.  

In June 2002, the information the veteran had previously 
provided was submitted for verification to USASCRUR, and VA 
notified the veteran of this fact.  In July 2002, USASCRUR 
informed VA that the information submitted was insufficient 
to conduct a search for stressor verification.  Specifically, 
USASCRUR advised that specific dates, within 60 days, 
locations, full name of casualty, etc. was required for 
verification of this nature to be attempted.  In the November 
2003 SSOC, the veteran was specifically notified that 
USASCRUR found the information he submitted inadequate for 
verification.  He was notified that he could submit 
additional evidence at this time.  Only argument from his 
representative was received.  

Turning now to the law with regard to service connection, it 
is granted for disability resulting from disease or injury 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service, or an injury or disease incurred or aggravated 
there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
More specifically, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD made in accord with 
the diagnostic criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), medical evidence linking the disorder to 
events in military service and, unless the claimant engaged 
in combat with the enemy or was held as a prisoner of war and 
the claimed stressor is related to those experiences, 
credible supporting evidence that the in-service events 
occurred.  38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor:  
(1) A person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror".  
DSM-IV.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  The 
provisions of 38 U.S.C.A. § 1154(b) provides that in the case 
of any veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

There is no credible, probative evidence establishing that 
the veteran engaged in combat with the enemy.  Although he 
reports that he engaged in "firefights," the evidence does 
not support this.  Specifically, his DD 214 and DA Form 20 do 
not show that he has the awards or decorations indicative of 
combat, or that he served in a combat MOS.  Instead, they 
show that he worked with the pipeline for the 3 weeks he was 
in Vietnam, at least prior to being in the field hospital.  
He was next transferred to Japan, prior to returning to the 
US for the remainder of his service.  There are also no buddy 
or lay statements supporting the veteran's depiction of 
combat events or tours.  Thus, the Board finds that the 
veteran's personnel records preponderate against a finding of 
combat.   

Next, because the veteran's testimony alone cannot be 
accepted where he did not have combat, the Board must now 
determine whether there is any credible supporting evidence 
that the veteran's claimed in-service stressors actually 
occurred.  

First, although USASCRUR verification of the veteran's 
claimed stressors was attempted, the veteran did not provide 
enough information to conduct a successful search.  He was 
informed of this, and of the need for this information, on 
numerous occasions.  In February 2004, it was requested that 
verification of the veteran's claimed stressors again be 
attempted.  However, after a careful review of the record in 
its entirely, the Board finds that another USASCRUR attempt 
is not necessary in the instant case.  This is because the 
veteran has repeatedly failed to provide VA with enough 
information so that a successful search could be conducted.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (veteran 
cannot passively wait for [help] in circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.)  There is also no supporting lay 
evidence, or buddy statements to corroborate the veteran's 
claims.  There is no circumstantial evidence either, just the 
veteran's assertions, which again, absent combat, are not 
sufficient to verify that events occurred as he recalled 
them.  

Finally, although some VA records reflect that he has been 
assessed or diagnosed with PTSD, those assessments were not 
based on the examiner's review of the claims folder; 
specifically, no medical records were available for the PTSD 
examination.  Further, once assessed with PTSD, that 
diagnosis was carried forward without an independent review 
of the claims file.  Although the veteran specifically 
recounted combat experiences for the examiners, his service 
records show that the events did not transpire as he recalls.  
For example, he claims to have been in the RVN for 3 months, 
and while his DD 214 shows evidence of 3 months of foreign 
service, an inspection of his SMRs reveals he was actually in 
RVN for 3 weeks.  Further, during part of those 3 weeks, the 
veteran was hospitalized prior to being transferred to Japan 
for further hospitalization and study, and eventual medical 
evacuation to CONUS.  Thus, the opinions expressed by the 
examiners are based on an inaccurate factual premise.  The 
VARO tried to reschedule the veteran for additional VA 
examinations; however, the VARO's attempts to rectify this 
inadequate examination were frustrated by the veteran's 
failure to cooperate.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id., citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Just because a physician or other health professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for post-traumatic stress disorder." 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

In this case, the Board finds the PTSD assessments and 
diagnoses not probative, because they are based on an 
inaccurate factual premise.  

Last, the Board notes that the United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) appeared to hold, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  

Although the VCAA notice in this case was not sent to the 
veteran prior to the initial rating actions, the Board 
determines that this was not prejudicial to the veteran under 
the facts and circumstances of the instant case.  This is 
both because of impossibility, and harmless error.  First, it 
was impossible for VA to comply in this case, because the 
claim has been in appellate status years before the passage 
of the VCAA in November 2000.  Additionally, under the laws 
and regulations then in effect, there was full and complete 
compliance with the currently articulated VCAA duties.   In 
fact, the veteran was informed in July 1996 letter, prior to 
the original denial of his claim, of the need to submit 
specific information regarding his stressor.

Second, as noted previously in the decision, the veteran was 
later specifically notified repeatedly of what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertained to the claim.  Thus, any VA failure in this regard 
amounts to harmless error.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board's determination is supported by Pelegrini in this 
respect.  Pelegrini left open the possibility of a non-
prejudicial error exception to the failure to issue a pre-RD 
VCAA notice.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the NOD and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  This would be an absurd result, and as such it 
is not a reasonable construction of section 5103(a).  There 
is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the timing test expressed 
in Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of VA 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notices 
the RO sent also show that the veteran was informed of the 
evidence considered, the law and regulations pertinent to his 
appeal, and what action VA has taken on his claim.  Thus, the 
veteran in this case has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

Because the evidence preponderates against the veteran's 
claim, then, the benefit of the doubt rule does not apply, 
and the claim for PTSD must be denied.  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



